PER CURIAM.
This court having received the June 13, 2016, order of the Supreme Court of Florida quashing this court’s opinion of February 5, 2016, and remanding the matter to this court for further consideration in light of Castellanos v. Next Door Co., 192 So.3d 431 (Fla.2016), and finding that reversal is warranted in light of that opinion, the order of the Judge of Compensation Claims is REVERSED and this case is REMANDED for proceedings consistent with that opinion.
OSTERHAUS, KELSEY, and WINOKUR, JJ., concur.